                   Case 19-11292-KG          Doc 1143        Filed 01/22/20        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :       Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :       Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :       (Jointly Administered)
                                                      :
------------------------------------------------------x       Re: D.I. 1062

                ORDER PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING
             THE EXCLUSIVE PERIODS AND GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”),2 dated January 3, 2020, of Insys Therapeutics,

Inc. and its affiliated debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

as debtors and debtors in possession (collectively, the “Debtors”), pursuant to section 1121(d) of

title 11 of the United States Code (the “Bankruptcy Code”), for an order extending the Debtors’

exclusive periods in which to file a chapter 11 plan and solicit acceptances thereof, all as more

fully set forth in the Motion; and this Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware dated February

29, 2012; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the Notice

Parties listed therein, and it appearing that no other or further notice need be provided; and this


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona 85226.
2
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
Motion.



RLF1 22772745v.1
              Case 19-11292-KG          Doc 1143      Filed 01/22/20      Page 2 of 2



Court having reviewed the Motion; and a hearing having been held, if necessary, to consider the

relief requested in the Motion (the “Hearing”); and upon the record of the Hearing, if any, and

all of the proceedings had before this Court; and this Court having found and determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interests; and after due deliberation and sufficient cause

appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted as provided herein.

               2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing

Period is extended through and including April 6, 2020.

               3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive

Solicitation Period is extended through and including April 27, 2020.

               4.      The extensions of the Exclusive Periods granted herein are without

prejudice to any further requests that may be made pursuant to section 1121(d) of the Bankruptcy

Code by the Debtors or any party in interest, for cause, upon notice and hearing.

               5.      This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.




      Dated: January 22nd, 2020                   KEVIN GROSS
      Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
                                                  2
